DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to an Amendment after Final entered 08/31/2022.

Claim Status
3.	Claims 1, 3, 5-11 and 14-20 are pending in this application.

Allowable Subject Matter
4.	Claims 1, 3, 5-11 and 14-20 are allowed. 
Reason for Allowance
5.	The prior art of records considered as a whole fails to anticipate or render limitations "… a system with specific structure (especially underlined) of managing media streams over an IP network by comprising a first device configured to extract a first instruction from a first control signal; process a received media stream based on the first instruction to generate a transformed media stream; generate a second control signal for a second device; combine the second control signal with the transformed media stream to generate a combined signal; and transmit the combined signal comprising the transformed media stream and the second control signal to the second device; the second device coupled to the first device and the second device being configured to receive the combined signal from the first device; extract a second instruction corresponding to the second device from the second control signal contained in the combined signal; and process the transformed media stream based on the second instruction contained in the second control signal; and a controller coupled, over the IP network, to the first device, the controller being synchronized with the first device, wherein the controller is configured to: generate the first control signal, wherein the first control signal includes instructions for the first device and the second device; determine a time of transmission of the first control signal to the first device such that the first control signal is received by the first device simultaneously with the received media stream; and transmit the first control signal at the time of transmission to the first device…” in Independent Claim 1 to be obvious. 

Claim 11 directed to a corresponding method implemented by the system as recited in claim 1 is also allowed.
Claim 16 directed to an alternative method with similar key features as recited in claim 11 is also allowed.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426